Citation Nr: 1220758	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-21 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

2. Entitlement to service connection for a stroke, to include as secondary to grand mal seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1969 to April 1971, including service in the Republic of Vietnam, for which he earned the Combat Action Ribbon and a Purple Heart.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2007 of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 

REMAND

On his Substantive Appeal (VA Form 9) submitted in July 2008, the Veteran indicated that he wanted a Video Conference hearing before the Board.  In a statement submitted in July 2011, the Veteran asked to change his hearing to a live hearing held before the Board at the regional office, or Travel Board hearing.  It appears that a hearing was scheduled for March 2012, but was not held for reasons which remain unclear.

To ensure that the Veteran is afforded full procedural due process, this case is REMANDED for the following action:


Schedule the Veteran for a hearing before the Board at the VA Regional Office in Los Angeles, California.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. Howell
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



